DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claims 1, 13, 17 and 19 refer to “zeolites” with regard to the first catalyst and the second catalyst but then when it lists the zeolite, it then switches it singular.  For example in Claim 1, line 2 it says “zeolites” with regard to the first catalyst but then Claim 2, line 1 it says “zeolite”, which is singular.  Similarly, in Claim 17, line 2, it says “zeolites” for the first catalyst and then later in the claim, Claim 17, line 6, it switches to singular “zeolite”.

Claim 8, line 2 says ”or and”. 

Claim 8 recites: “ selected from the group consisting of. .. or and combination thereof”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of the cationic nanoparticles recited in claim 6.  The examiner interprets the phrase being a Markush language, i.e., the metal is selected from the group consisting of…and a combination therefore”. Clarification is requested.
Appropriate correction is required.
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupescu (US Pat.: 10105691).
As to Claims 1, 2, 3, 4, 7, 8 and 9, Lupescu describes multiple zeolite hydrocarbon traps (title) that comprise a first zeolite and a second zeolite (abstract).  The first zeolite can include a Beta (BEA), MOR or MFI-type framework (col. 1, lines 52-53) and the second zeolite can comprise a CHA, FER and FAU type zeolite (col. 1, lines 53-55).  In this case, the first zeolite of Lupescu can be considered the second catalyst of the claims and vice versa.  As to the pore size, Lupescu explains that the CHA sieve has a pore size of about 3.8 Angstroms (col. 4, lines 40-43 and Table 1).  
The zeolite that can have either a BEA, MOR or MFI framework (considered the first zeolite in Lupescu but is the second zeolite in this claim-set), can be modified with a transition metal (col. 1, lines 58-60) in an amount of 0.1 to 10 wt% (col. 1, lines 56-58).  This can include copper in an amount of at least 2wt % (col. 2, line 36).  Beta has a pore size of about 5.5-6.7 Angstroms (col. 4, lines 38-39).  
As to the zeolites being configured to adsorb short-chain HCs (in the first catalyst or second zeolite in Lupescu) and long-chain HCs (in the second catalyst of the claim or first in Lupescu), Lupescu explains that different hydrocarbons can fit through different zeolites based on pore size (col. 4, lines 43-46) and that smaller hydrocarbons, such as acetylene, ethylene can pass through pores with 4.2 Angstroms and 2.4 Angstroms (col. 4, lines 48-49) and larger hydrocarbons, such as toluene require larger pores (col. 4, lines 40-41).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the different pores sizes in the first and second zeolites would be effective to pass shorter-chain hydrocarbons and longer-chain hydrocarbons based on the size of the pores.

	As to Claims 5, 6, 17, 18 and 19, Lupescu teaches that the metal ions may be ion-exchanged onto the zeolite and may include copper, nickel manganese or others (col. 8, lines 45-49).

	As to Claim 10, Lupescu teaches that the ratio of the first material to the second may be 1:9 to 9:1 (col. 7, lines 40-45), which overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 11, this claim describes characteristics of the catalyst composition “when” it is evaluated by the method described in Claim 11.  However, this feature is conditional, that is, the features discovered are only when the catalyst is evaluated and not a definitive step.  Furthermore, the evaluation determines properties of the catalyst.  Lupescu does not state the features of the catalyst as described by Claim 11.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst composition would have the same features and properties as the claim.

	As to Claim 12, Lupescu teaches that the beta zeolite has a pore size of 5.5 to 6.7 Angstroms (col. 4, lines 38-39).

As to Claim 13, Lupescu teaches that a mixed-zeolite layer is deposited on a substrate (col. 7, lines 27-28).  The zeolites are two different types, one of which includes a storage zeolite and a coking zeolite (col. 7, lines 37-38).  The storage and/or coking zeolite may have a metal ion exchanged on it, such as Cu, Ni or Mn (col. 8, lines 45-50).  As to the pore sizes, the coking zeolite may be a CHA-type sieve (col. 8, lines 29, 33-34) with a pore size of about 3.8 Angstroms (col. 4, line 42-43).  As to the short and long-chain hydrocarbon feature, Lupescu teaches that different hydrocarbons can fit through different zeolites based on pore size (col. 4, lines 43-46) and that smaller hydrocarbons, such as acetylene, ethylene can pass through pores with 4.2 Angstroms and 2.4 Angstroms (col. 4, lines 48-49) and larger hydrocarbons, such as toluene require larger pores (col. 4, lines 40-41).  The other zeolite can have a larger pore size, such as BEA (col. 4, lines 38-40).

	As to Claim 14, Lupescu teaches that the zeolites can be mixed (col. 6, lines 1-5).

As to Claim 15, Lupescu teaches that the HC traps may be deposited separately into layers (col. 6, lines 61-66, col. 7, lines 1-7). This can be considered a first region coated with a first catalyst and a second region coated with a second catalyst.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupescu as applied to claim 13 above, and further in view of Anthony (DE 102013211387).
Lupescu teaches that the HC traps may be deposited separately into layers (col. 6, lines 61-66, col. 7, lines 1-7). This can be considered a first region coated with a first catalyst and a second region coated with a second catalyst.
Lupescu does not state that the first region is disposed in the front of an exhaust gas stream and the second region is disposed in the rear of the exhaust gas stream. 
Anthony explains that a “ filter / trap combination must be designed so that in addition to effectively capturing the hydrocarbons and collecting particulate matter, it can be effectively regenerated to prevent the buildup of back pressure due to soot blocking the filter, and it must be in the art Be able to desorb the hydrocarbons effectively so that the hydrocarbons can be converted using a TWC and / or alternatively used as a catalyst to regenerate the collected particulate matter. The washcoat load must be chosen carefully to prevent build-up of back pressure as well. Furthermore, the hydrocarbon adsorbent must be active at low temperatures while being resistant to higher temperatures in the exhaust gas that may act thereon” (para. 37). As a result, Anthony explains that their system identifies a filter / trap combination that we believe can meet the above requirements (para. 38). 
As to their specific configuration, Anthony describes a means of combining a filter and a HC trap (abstract) and explains that the HC trap may be coated onto both the inlet and the outlet surfaces as washcoats (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two different HC traps layers of Lupescu to coat the inlet and outlet of a substrate, as taught by Anthony for use with Lupescu because Anthony explains that this prevents build-up of back pressure and is effective at low temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 24, 2022